Back to Form 10-Q Exhibit 10.13 FORM OF SEVERANCE AGREEMENT This SEVERANCE AGREEMENT (the “Agreement”) is made as of [] (the “Effective Date”), by and among WELLCARE HEALTH PLANS, INC., a Delaware corporation (“WellCare”), COMPREHENSIVE HEALTH MANAGEMENT, INC., a Florida corporation (the “Corporation”), and [], an individual (“Executive”), with respect to the following facts and circumstances: ARTICLE 1 TERM This Agreement shall continue from the Effective Date for a term (the “Term”) of three (3) years, unless earlier terminated under Article 3; provided, that the Term shall automatically renew for additional one-year periods unless either the Corporation or Executive gives notice of non-renewal at least ninety (90) days prior to expiration of the Term (as it may have been extended by any renewal period). In the event of a Change of Control (as defined in Section 3.1.4), if the remaining Term is less than one (1) year, the Term will be extended so that the Term is a one-year period from the date of the Change of Control; provided, however, that in the occurrence of a Change of Control, the Term will not automatically renew for any additional period thereafter. ARTICLE 2 INDEMNIFICATION WellCare, the Corporation and Executive have heretofore entered into a separate indemnification agreement (the “Indemnification Agreement”). ARTICLE 3 TERMINATION 3.1Grounds for Termination. 3.1.1Death or Disability.Executive’s employment shall terminate immediately in the event of Executive’s death or Disability.“Disability” means Executive is unableto engage in any substantial gainful business activity by reason of any medically determinable physical or mental impairment which can be expected to result in death or that has rendered Executive unable effectively to carry out his duties and obligations under this Agreement or unable to participate effectively and actively in the management of WellCare and the Corporation for a period of ninety (90) consecutive days or for shorter periods aggregating to one hundred twenty (120) days (whether or not consecutive) during any consecutive twelve (12) months of the Term. 3.1.2Cause.The Corporation shall have the right to terminate Executive’s employment by giving written notice of such termination to Executive upon the occurrence of any one or more of the following events (“Cause”): (a) any willful act or willful omission, other than as a result of Executive’s disability, that represents a breach of any of the terms of this Agreement to the material detriment of the Corporation; (b) bad faith by the Executive in the performance of his duties, consisting of willful acts or willful omissions, other than as a result of Executive’s disability, to the material detriment of the Corporation; or (c) Executive’s conviction of, or pleading nolo contendere to, a crime that constitutes a felony involving fraud, conversion, misappropriation, or embezzlement under the laws of the Untied States or any political subdivision thereof, which conviction has become final and non-appealable. 3.1.3Good Reason.Executive may terminate his employment under this Agreement by giving written notice to the Corporation upon the occurrence of any one or more of the following events following a Change of Control (“Good Reason”): (a) a material diminution during the Term in Executive’s authority, duties or responsibilities; (b) a material diminution during the Term in Executive’s base salary or annual bonus opportunity; (c) a material breach by the Corporation or WellCare of any term of the Agreement; or (d) the Corporation’s or WellCare’s requiring Executive to be based at any office or location outside of fifty miles from Executive’s current employment, except for travel reasonably required in the performance of Executive’s responsibilities. provided, however, that prior to a Change of Control only the occurrence of any one or more of the following events will constitute Good Reason: (a) a material diminution during the Term in Executive’s base salaryor annual bonus opportunity, except as applicable generally to other similarly situated senior executives of the Corporation; -2- (b) a material breach by the Corporation or WellCare of any term of the Agreement; or (c) the Corporation’s or WellCare’s requiring Executive to be based at any office or location outside of fifty miles from Executive’s current employment, except for travel reasonably required in the performance of Executive’s responsibilities. 3.1.4Change of Control.For purposes of this Agreement, a “Change of Control” shall mean the occurrence of any of the following events: (a) if any person or group is or becomes the beneficial owner, directly or indirectly, of securities of WellCare representing more than 50% of either the then fair market value of the then outstanding securities ofWellCare or the combined voting power of the then outstanding securities of WellCare; (b) the direct or indirect sale or transfer by WellCare of substantially all of its assets in a single transaction or a series of related transactions; (c) the merger, consolidation or reorganization of WellCare with or into another corporation or other entity, in which the shareholders of more than 50% of the voting power of WellCare’s voting securities immediately before such merger, consolidation or reorganization do not own more than 50% of the voting power of the voting securities of the surviving corporation or other entity immediately after such merger, consolidation or reorganization; or (d) during any consecutive 12-month period, individuals who at the beginning of such period constitute the Board of Directors of WellCare (the “Board”) (together with any new directors whose election by the Board or nomination for election by the stockholders of WellCare was approved by a vote of a majority of the directors on the Board then still in office who were either directors at the beginning of such period or whose election or nomination for election was previously so approved) cease for any reason to constitute a majority of the members of the Board then in office. Notwithstanding the terms of this Section 3.1.4, none of the foregoing events shall constitute a Change of Control if such event is not a “Change in Control Event” under Treasury Regulations Section 1.409A-3(i)(5) or successor guidance of the Internal Revenue Service. -3- For purposes of determining whether a Change of Control has occurred, a Person or Group shall not be deemed to be “unrelated” if: (a) such Person or Group directly or indirectly has Beneficial Ownership of more than 50% of the issued and outstanding voting power of WellCare’s voting securities immediately before the transaction in question, (b) WellCare has Beneficial Ownership of more than 50% of the voting power of the issued and outstanding voting securities of such Person or Group, or (c) more than 50% of the voting power of the issued and outstanding voting securities of such Person or Group are owned, directly or indirectly, by Beneficial Owners of more than 50% of the issued and outstanding voting power of WellCare voting securities immediately before the transaction in question. The terms “Person,” “Group,” “Beneficial Owner,” and “Beneficial Ownership” shall have the meanings used in the Securities Exchange Act of 1934, as amended.Notwithstanding the foregoing, (a) Persons will not be considered to be acting as a “Group” solely because they purchase or own stock of WellCare at the same time, or as a result of purchases in the same public offering, (b) Persons will be considered to be acting as a “Group” if they are owners of a corporation that enters into a merger, consolidation, reorganization, purchase or acquisition of stock, or similar business transaction, with WellCare, and (c) if a Person, including an entity, owns stock both in WellCare and in a corporation that enters into a merger, consolidation, reorganization, purchase or acquisition of stock, or similar transaction, with WellCare, such Person shall be considered to be acting as a Group with other shareholders only with respect to the ownership in such corporation prior to the transaction. 3.1.5Opportunity to Cure.Notwithstanding Sections 3.1.2 and 3.1.3, it shall be a condition precedent to a party’s right to terminate Executive’s employment for Cause or Good Reason, as applicable, that (a) such party shall have first given the other party written notice stating with reasonable specificity the breach on which such termination is premised within ninety (90) days after the party providing such notice becomes aware of such breach, and (b) if such breach is susceptible of cure or remedy, such breach has not been cured or remedied within forty-five (45) days after receipt of such notice. 3.1.6Any Other Reason.Notwithstanding anything to the contrary herein, the Corporation shall have the right to terminate Executive’s employment under this Agreement at any time without Cause by giving written notice of such termination to Executive, and Executive shall have the right to terminate Executive’s employment under this Agreement at any time without Good Reason by giving written notice of such termination to the Corporation. 3.2Termination Date.Except as provided in Section 3.1.1 with respect to Executive’s death or Disability, and subject to Section 3.1.5, any termination under Section 3.1 shall be effective upon receipt of notice by Executive or the Corporation, as the case may be, of such termination or upon such other later date as may be provided herein or specified by the Corporation or Executive in the notice (the “Termination Date”). -4- 3.3Effect of Termination. 3.3.1Termination with Cause or without Good Reason.In the event that Executive’s employment is terminated by the Corporation with Cause or by Executive without Good Reason, the Corporation shall pay all Accrued Obligations to Executive in a lump sum in cash within ten (10) days after the Termination Date.“Accrued Obligations” means the sum of (a) Executive’s base salary hereunder through the Termination Date to the extent not theretofore paid, (b) the amount of any incentive compensation, deferred compensation and other cash compensation accrued by Executive as of the Termination Date to the extent not theretofore paid, and (c) any vacation pay, expense reimbursements and other cash entitlements accrued by Executive as of the Termination Date to the extent not theretofore paid; provided, however, vacation pay will not in any event be based on more than the maximum number of vacation days that Executive may be entitled to in a single year. 3.3.2Termination without Cause or with Good Reason.In the event that Executive’s employment is terminated by the Corporation without Cause or by the Executive with Good Reason: (a) The Corporation shall pay all Accrued Obligations to Executive in a lump sum in cash within ten (10) days after the Termination Date; (b) The Corporation shall pay to Executive, no later than the Severance Payment Deadline (as defined in Section 3.3.4) an amount equal to one (1) times the Executive’s Annual Salary as in effect on the Termination Date, as salary continuation, payable over a period of twelve (12) months in equal installments per the Corporation’s regular payroll dates and procedures, less deductions as required by law or authorized by the Executive.The first installment shall be paid on the first regular payroll date of the Company after the effective date of the Release set forth in Section 3.3.4, and the last installment when the entire amount is paid.To the extent any such payment is not “deferred compensation” for purposes of Section 409A of the Code and the regulations promulgated thereunder (“Section 409A”), then such payment shall commence upon the first due date for such salary continuation immediately after the date the release is executed and no longer subject to revocation (the “Release Effective Date”).The first such payment shall include payment of all amounts that otherwise would have been due prior to the Release Effective Date under the terms of this Agreement applied as though such payments commenced immediately upon the Termination Date, and any payments made thereafter shall continue as provided herein; -5- (c) The Corporation shall pay to Executive, in a lump sum in cash, on the one (1) year anniversary of the Termination Date, and in any event, no later than the Severance Payment Deadline, the average of the two (2) highest annual cash bonuses earned by Executive for the three (3) prior years or, if Executive has not been employed for three (3) years, the annual cash target bonus for the year of the Termination Date; and (d) For a one (1) year period beginning on the Termination Date, the Corporation shall reimburse Executive for the COBRA premiums above Executive’s employee contribution in order to provide medical and dental insurance benefits to Executive and/or Executive’s family at least equal to those which were provided at the Termination Date; provided, further, that Executive agrees to elect COBRA coverage to the extent available under the Corporation’s health insurance plans.Any payment or reimbursement under this Section 3.3.2(d) that is taxable to Executive or any of his family members shall be made (subject to the provisions of such health care plans that may require earlier payment) by December 31 of the calendar year following the calendar year in which Executive or such family member incurred the expense. “Annual Salary” shall mean Executive’s highest annual salary over the 12 months prior to the Termination Date. 3.3.3Termination Due to Death or Disability.In the event that Executive’s employment is terminated due to Executive’s death or Disability the Corporation shall pay all Accrued Obligations to Executive or Executive’s estate in a lump sum in cash within ten (10) days after the Termination Date. 3.3.4Waiver and Release Agreement.In consideration of the severance payments and other benefits described in clauses (b), (c) and (d) of Section 3.3.2, to which severance payments and benefits Executive would not otherwise be entitled, and as a precondition to Executive becoming entitled to such severance payments and other benefits under this Agreement, Executive agrees to execute and deliver to the Corporation within thirty (30) days after the applicable Termination Date a Waiver and Release Agreement in the form attached hereto as Exhibit A without alteration or addition other than to include the date (the “Release”).If
